—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered January 17, 1997, convicting defendant, after a jury trial, of criminal salé of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s claim that the arresting officer bolstered the undercover officer’s identification testimony is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal since police testimony as to a confirmatory drive-by identification by an undercover officer provides a necessary explanation of the events which precipitated defendant’s arrest and does not con*160stitute bolstering (see, People v Hagar, 216 AD2d 119, lv denied 86 NY2d 795). Concur — Rosenberger, J. P., Williams, Wallach, Lerner and Saxe, JJ.